Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-18, as originally filed, are currently pending and have been considered below.
Priority
2.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 05/15/2021 but claims the benefit of U.S. provisional application number 63/025737 filed on 05/15/2020.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/05/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10 and 15-18 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 15, the phrase " if the intervention was effective " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claims 16 and 17, the phrase " if the system determines" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 16, the phrase " same or less as previously used " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 17, the phrase " the same or greater interventions than previously used " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 18, the phrase "until" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Double Patenting
5.       Claims 1-18 rejected on the ground of nonstatutory double patenting over claims 1 -50 of U.S. Patent No. 11080978 B1 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
6.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.       Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Merrill (US 8471700 B1) (hereinafter Merrill) in view of Butler (US 2015/0347902 A1) (hereinafter Butler).

               Regarding claim 1, Merrill discloses a deterrent system for protecting physical space by providing an appropriate level of emotional or affective response (Fig. 1), and/or autonomic activation of deterrent response to an intruder and then applies the appropriate level of emotional or affective response, and/or autonomic activation of countermeasure deterrents (col. 4, lines 39-43, security systems pro-active in the use of response tactics and in the use of sensors and improve response to conditions indicative of potential threats), comprising: 
a sensor or sensors to monitor a physical space (FIG. 6 shows a hierarchical network of interconnected sensors, security monitor, control subsystem, and alarms); 
access rules to determine what is the area to be protected and how to respond with countermeasures (FIG. 11 shows a method used by a monitoring and control subsystem to receive information from concentrators, to analyze that information for threats, to control alarms, and to take countermeasures); 
data storage devices to store data locally or remotely; and wireless or wired communication links between the sensors, processors, countermeasures, data storage, and other deterrent systems (Abstract, Security systems may include sensing, networked communications, stealth, alarms, and countermeasures, any or all of which may adapt to threats and the system can anticipate at least some threats in order to obtain early warning and react more quickly to those threats and methods, and changes in data- storage and processing duties at processing nodes); 
wherein the rules provide instructions for how to monitor and respond to events within or targets entering the Protected Space and Buffer Zones (FIG. 14 shows a flow chart of a method used by a sensor subsystem to actively participate in learning improved analysis and decision rules, col. 13, lines 6-9, system use programmed logic and rules to decide when to activate alarms 1553 via alarm servers 1551), 
wherein the deterrent system, upon determining the Protected Space or Buffer Zone rules are breached, is configured to process sensor data using the rules to make a determination on what acoustical countermeasure to use and at what intensity level based on current events and desired target behavior modifications (FIG. 14 shows a flow chart of a method 7001 used by a sensor subsystem to actively participate in learning improved analysis and decision rules for use in detecting disturbances that could indicate a threat condition, col. 10, lines 9-20, sensors used to aid the detection, identification, location, or threat assessment of things and events that could threaten the security of the secure region 105, examples include gas sensors, spectrophotometers, acoustical and/or ultrasonically based sensor).
Merrill specifically fails to disclose system use algorithms that make decisions based on sensor data and rules; 
an electronic processor(s) to execute the algorithms; one or more acoustical countermeasures to deter intruders; 
wherein the deterrent system is configured to define Protected Space and Buffer Zones based on the initial setup of the system and access rules defined by the user or automatic algorithms.
In analogous art, Butler discloses system use algorithms that make decisions based on sensor data and rules (para 34, algorithms embedded in components of the system that are configured to transmit data and communicate via a link, para 39, anomaly detection analytic algorithms and/or motion detectors, along with other detectors that may sense changes in geometrics of a surveillance area, para 72, multi-attribute decision making algorithms to produce the decision rules); 
an electronic processor(s) to execute the algorithms; one or more acoustical countermeasures to deter intruders (para 48, Software with control algorithms and decision-making algorithms may process the sensor data and actuator data from the sensor APIs and actuator APIs to actively control the sensors 10 and actuators 20, para 55, Logical control software employs decision-making algorithms to implement sequences in accordance with countermeasures); 
wherein the deterrent system is configured to define Protected Space and Buffer Zones based on the initial setup of the system and access rules defined by the user or automatic algorithms (para 142, system use decision-making algorithms to implement sequences in accordance with countermeasures, para 11, used to implement decision-making algorithms to initiate preparatory sequences for the response to the threat, automated reasoning used to determine  which occurrences  and  system to generate an automated response to the threat and continuous feedback instantaneously determine best course of action, collateral damage, response time of physical security, minimization of costs and physical damage into a set of countermeasures that augmented into a response or active preparatory step for response).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of security systems for protecting facilities, personnel, and communications in a defined area from military or terrorist threats such as hostile forces, fire arms, mortars, explosives, and/or attack vehicles disclosed by Merrill to use system actively detect, identify, and localize threats and generate real-time countermeasures designed to delay or mitigate damage that caused by threats as taught by Butler to utilizes system a continuous feedback loop to dynamically detect and prioritize threats as they develop and generate countermeasures to actively delay the resultant effect of the threat. In the case of a terrorist attack, the system used to delay terrorist from achieving their objectives to enable responder personnel to interfere [Butler, paragraph 009].
Regarding claim 2, Merrill discloses the deterrent system of claim 1, wherein the deterrent system's sensors consist of one or more cameras, LIDAR, ultrasound distance measurement, laser range finders, time of flight detectors, stereoscopic cameras, pressure sensors, movement sensors, magnetometers, microphones, hydrophones, or vibration sensors to monitor contents or measure the activities of a physical location (col. 10, lines 13-30, system use gas sensors, spectrophotometers, acoustic, ultrasonically based sensors, cameras, motion detectors, Doppler sensors, radar, weight sensors, touch sensors, vibration sensors, contact sensors, position, impact, temperature, GPS sensors, proximity sensors, and to name only some).
Butler also discloses  LIDARs employed using anomaly detection analytic algorithms and/or motion detectors, along with other detectors that may sense changes in geometrics of a surveillance area [039].
Regarding claim 3, Merrill discloses the deterrent system of claim 1, wherein one or more Protected Spaces are defined to deny or slow access by people to the Protected Space's location or contents via use of incremental interventions or countermeasures (FIG. 1 also shows access gateway 11,  access gateway 113 use countermeasure for physically blocking access gateway 113 as needed to deter or stop entry, col. 20, lines 23-30, Fig. 12, user interface permit maintenance, others to access workings of subsystem by requiring entry of security code, user name, password).
Regarding claim 4, Merrill discloses the deterrent system of claim 1, wherein one or more Buffer Zones are defined around the Protected Spaces to provide incremental warnings, interventions, or countermeasures to deter people from accessing the Protected Space (FIG. 1 also shows access gateway 11,  access gateway 113 use countermeasure for physically blocking access gateway 113 as needed to deter or stop entry, Abstract, Security systems include sensing, networked communications, alarms, and countermeasures, and Defensive or offensive countermeasures employed to deter, confuse, trap, disable terrorists.).
Regarding claim 5, Merrill discloses the deterrent system of claim 1, wherein the Protected Space and Buffer Zones are defined automatically or via the user by using a manual interface, graphical user interface (GUI), speech user interface, or via an import from a computer vision system (col. 20, lines 20-30, Fig. 12, user interface 5009 can comprise a graphical user interface (GUI) or other human interface devices such as a keypad or keyboard, a touch-screen, one or more knobs, or other display devices and user interface may permit to access workings of a subsystem by requiring entry of a security code, user name, and/or password).
Regarding claim 6, Merrill discloses the deterrent system of claim 5, wherein the definition of the Protected Spaces are created automatically via interrogating the local space and considering walls, floors, in addition to the area's purpose, likely inhabitants and activities, and the types of contents expected in the Protected Space (col. 1, lines 44-54, security systems for protecting facilities, personnel, and communications in a defined area from military or terrorist threats -hostile forces, fire arms, mortars, explosives, and/or attack vehicles, Security zones for protecting groups of people and facilities be they private, public, diplomatic, military, or other, dangerous environments for people and property if threatened by military acts or acts of terrorism).
Regarding claim 7, Merrill discloses the deterrent system of claim 6, wherein the interrogation of the local space is compared to a database of previously configured similar spaces to establish the virtual or physical boundaries of the Protected Space and Buffer Zones (FIG. 1 shows a perspective view of a security site 101  Protected by an armored security system, col. 25, lines 15-30, FIG. 15 security site 8001, buffer zone 8005 is situated between the outer zone 8003 and a Protected zone 8009. An entry gate zone 8007 shows a place of secured access for people and vehicles moving between the buffer zone 8007 and the Protected zone 8009. Within Protected zone 8009 and representing portions of Protected zone 8009, three zones: first special zone 8011, second special zone 8013, and third special zone 8015).
Regarding claim 8, Merrill discloses the deterrent system of claim 5, wherein the definition of the Protected Space and Buffer Zones are created via the user generating physical or virtual boundaries using one or more points, planes, or radii overlaid on a rendering of the physical space (col. 25, lines 15-30, FIG. 15 security site 8001, buffer zone 8005 is situated between the outer zone 8003 and a Protected zone 8009. Protected zone 8009 and representing portions of Protected zone 8009, three zones: first zone 8011, second zone 8013, and third zone 8015).
Regarding claim 9, Merrill fails to discloses the deterrent system of claim 1, wherein sensor data is compared against a set of rules using a single value or a combination of boundaries, activities, time of day, day of the week, season of the year, knowledge of expected events, speed of the target, sounds (frequencies, intensity, location, duration, pattern, words from human speech, speech content, speech meaning, or speech inflection), age of target, is the target a vehicle occupant, weather (temperature, pressure, humidity, wind speed, freeze warnings, or precipitation amounts), does the individual have an object of interest on them, or objects in the space to determine what is considered a breach of the Protected Spaces or Buffer Zones.
In analogous art, Butler discloses the deterrent system of claim 1, wherein sensor data is compared against a set of rules using a single value or a combination of boundaries, activities, time of day, day of the week, season of the year, knowledge of expected events, speed of the target, sounds (frequencies, intensity, location, duration, pattern, words from human speech, speech content, speech meaning, or speech inflection), age of target, is the target a vehicle occupant, weather (temperature, pressure, humidity, wind speed, freeze warnings, or precipitation amounts), does the individual have an object of interest on them, or objects in the space to determine what is considered a breach of the Protected Spaces or Buffer Zones (para 48, Software with control algorithms and decision-making algorithms may process the sensor data and actuator data from the sensor APIs and actuator APIs, para 11, system implement decision-making algorithms to initiate preparatory sequences for the response to the threat, determine best course of action, collateral damage, response time of physical security, minimization physical damage into a set of countermeasures that augmented into a response or active preparatory step for response, para 080, scans compare detected objects and camera sensors provide range, bearing, size and characterization of target, Classification software classify objects as human, dog, car, etc,  classification software can also determine if a human is standing, sitting, or lying down. classification software can also perform facial recognition on a human target).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of security systems for protecting facilities, personnel, and communications in a defined area from military or terrorist threats such as hostile forces, fire arms, mortars, explosives, attack vehicles disclosed by Merrill to use countermeasure to prepare actuators and sensors for a conditioned execution by the human-in-the-loop and system automatically actuate some or all of components without conditioned execution by user as taught by Butler to utilizes system a continuous feedback loop to dynamically detect and prioritize threats as they develop and generate countermeasures to actively delay the resultant effect of the threat. In the case of a terrorist attack, system used to delay terrorist from achieving their objectives to enable responder personnel to interfere [Butler, paragraph 009].
Regarding claim 10, Merrill discloses the deterrent system of claim 4, wherein the incremental warnings, interventions, or countermeasures allow release of selectable levels of static or dynamic interventions determined by the rules via loudspeakers or transducers that produce frequencies that can be heard, felt or experienced by humans or animals (col. 3, lines 28-37, Defensive and/or offensive countermeasures employed to deter, confuse, trap, disable terrorists. Countermeasures include defensive or offensive weapons as well as emitters of other disturbances (i.e. disturbance emitters) such as loud noises or bright flashes of light. Examples of non-lethal weapons include water canons, emitters of loud sounds or shock waves, automated guns that shoot stunning pellets, emitters of gases, bright light, and more).
Regarding claim 11, Merrill discloses the deterrent system of claim 10, wherein the interventions are used to provide a minimal level of alerting and notification of threats, events, or status of the facility using speech, tonal sounds, vibrational energy, or a combination thereof (col. 3, lines 28-45, Defensive and/or offensive countermeasures of security systems and employed to deter, confuse, trap, and/or disable terrorists. Countermeasures include defensive or offensive weapons as well as emitters of other disturbances (i.e. disturbance emitters) loud noises or bright flashes of light, loud  sounds or shock waves, automatic guns with real ammunition, canons, blinding laser emitters, destructive shock-wave emitters, high-voltage surfaces, high-voltage projected barbs, missiles, deployable tanks, vehicle rams, and more and  capable of self-maintenance, self-restoration as threats subside).
Regarding claim 12, Merrill discloses the deterrent system of claim 10, wherein if the individual or individuals continue to breach subsequent Buffer Zones the system increases the level of intervention by further increasing volume, startle response content of messages, frequencies, repetition or a combination thereof (col. 18, lines 1-19, if an advisory is under effect from a higher-level subsystem or NOC to reduce bandwidth utilization, as when under a heightened terrorist alert, the test 2055 use a rule to decide upon the frequency of information reporting. If it is time to transmit the data and/or statistics, then a fourth test 2057 is made to check whether a preferred concentrator subsystem is working properly 2015, and if so to do so,  one or more higher level(s), and reaching to monitor and control at even higher level).
Regarding claim 13, Merrill discloses the deterrent system of claim 10 wherein if the individual or individuals enter the Protected Space, the system maximizes the level intervention by maximizing the volume, startle response content of messages, frequencies, repetition or a combination thereof (col. 19, lines 1-25, if an advisory is under effect from a higher-level subsystem or NOC to reduce bandwidth utilization, as when under a heightened terrorist alert, test 3051 use a rule to decide upon the frequencies of information reporting).
Regarding claim 14, Merrill discloses the deterrent system of claim 9, wherein when the system determines a breach has occurred of the Protected Space or Buffer Zones, the system then computes the appropriate intervention or countermeasure based on automatic rules or rules defined by the user (col. 21, lines 54-67, FIG. 1, system use of decoys to lure or trap who attempt to breach security of security system).
Regarding claim 15, Merrill discloses the deterrent system of claim 1, wherein after deploying an intervention reassesses the effect of the intervention by comparing the target's action against a ruleset defined by the user to determine if the intervention was effective by the target retreating, slowing, leaving, stopping, dropping an object, trapping, or disarming (col. 16, lines 64-67, col. 17, lines 1-7, use of diversity messaging such as among available frequencies, time slots, CDMA codes and transmit misinformation so as to fool eavesdropper(s), or even to provide information that would help to entrap such eavesdropper(s)).
Regarding claim 16, Merrill discloses the deterrent system of claim 15, wherein if the system determines the intervention was successful, the system deploys or withholds interventions of the same or less as previously used (FIG. 11 method deploy by a monitoring and control to receive information from concentrators, to analyze that information for threats, to control alarms, and to take countermeasures).
Regarding claim 17, Merrill discloses the deterrent system of claim 15, wherein if the system determines the intervention was not successful, the system deploys the same or greater interventions than previously used (FIG. 14, flow chart method deploy by sensor to actively participate in learning analysis and decision rules, col. 10, lines 8-20, sensors deploys to aid the detection, identification, location, or threat assessment of things and events that threaten security of secure region 105).
Regarding claim 18, Merrill discloses the deterrent system of claim 15, wherein the system deploys interventions until the desired outcome of the situation is realized (FIG. 14, flow chart method deploy by sensor to actively participate in learning analysis and decision rules, col. 4, lines 2-15, Security sensors deploy that adjust detection thresholds or seek corroboration of threshold-crossing events by analyzing data or by controlling use of countermeasures or other disturbance emitters).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689